Prentice, J.
This is a disciplinary proceeding, the respondent being charged with the violation of his oath as an attorney admitted to the bar of this state and with the violation of Disciplinary Rules 1-102 (A) (3), (4), (5), and (6) of the Code of Professional Responsibility for attorneys at law in that he was convicted in the United States District Court for the Southern District of Indiana of the offense of failing to file an income tax return for the year 1971. We have before us the verified complaint for disciplinary action, and the findings of fact and recommendations of the hearing officer.
The Court being fully advised in the premises now accepts and adopts the findings of fact which, in substance, disclose that on January 25, 1974 the respondent was convicted, upon a plea of guilty, in the District Court of the United States for the Southern District of Indiana, of the offense of failure to file an income tax return for the calendar year 1971. He was, thereupon, sentenced to imprisonment for a period of six months and fined the sum of $1,000.00 and costs. The execution of the prison sentence was suspended, and the *273respondent was placed upon probation for such six months period.
Respondent paid the aforesaid fine and costs, filed the income tax return for the year 1971 and paid all taxes and penalties attributable thereto.
The aforesaid offense by respondent constituted a violation of his oath as an attorney at law and a violation of the aforesaid Disciplinary Rule 1-102 (A) (3), (4), (5), and (6).
Respondent was respectful and cooperative throughout the disciplinary proceedings and appeared to be genuinely contrite concerning his misconduct. It is noted that no evidence was presented that reflected adversely upon the respondent’s professional conduct in the representation of his clients, and that the misconduct charged by the commission and found by the hearing officer was concerned solely with the respondent’s personal conduct in his private business affairs.
The Court, being duly advised in the premises now orders that the respondent be and he hereby is suspended from the practice of law in the State of Indiana for a period of not less than thirty days beginning July 1, 1975. And that he pay the costs of these disciplinary proceedings.
It is further ordered that the respondent may, at any time after the 20th day of said suspension file with the Clerk of this Court his petition for reinstatement, together with the receipt of said Clerk for the payment of the aforesaid costs, and a copy of same with the Supreme Court Disciplinary Commission, which commission shall file objections thereto, if any, within ten days thereafter. Absent such objections, said petition will be granted without further proceedings. Otherwise, such suspension shall continue pending further order of this Court.
Givan, C.J. and Arterburn, DeBruler, Hunter, JJ., concur,
Note. — Reported at 329 N.E.2d 571,